Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 and 16-20 of U.S. Patent No. 11,252,409 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 1, 10, and 19 of the current application include broader limitations of the independent claims 1, 10 and 19 of the U.S. Patent No. 11,252,409 B2.
The limitations of claims 1, 10 and 19 of the current application can be read on the limitations of the independent claims 1, 10 and 19 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 2 of the current application can be read on limitations of claims 2 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 3 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 4 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 5 of the current application can be read on limitations of claim 5 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 6 of the current application can be read on limitations of claim 6 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 7 of the current application can be read on limitations of claim 7 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 8 of the current application can be read on limitations of claim 8  of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 9 of the current application can be read on limitations of claim 9 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 11 of the current application can be read on limitations of claim 11 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 12 of the current application can be read on limitations of claim 12 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 13 of the current application can be read on limitations of claim 13 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 14 of the current application can be read on limitations of claim 14 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 16 of the current application can be read on limitations of claim 16 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 17 of the current application can be read on limitations of claim 17 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 18 of the current application can be read on limitations of claim 18 of the U.S. Patent No. 11,252,409 B2.
The limitation of claim 20 of the current application can be read on limitations of claim 20 of the U.S. Patent No. 11,252,409 B2.
Nonetheless, claims 1-14, and 16-20 of the present application made the claim a broader version of claims 1-14, and 16-20 of U.S. Patent No. 11,252,409 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1-14, and 16-20 is not patentably distinct from claim 1-14, and 16-20 of U.S. Patent No. 11,252,409 B2.


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	UGUR et al., US 2016/0381385 A1, discloses Method methods, apparatuses and computer program products for video encoding and decoding.
2.	Wang et. al., US 2020/0169754 A1, discloses method receiving at least one virtual reality (VR) content, obtaining at least one picture from the at least one VR content.
3.	Tanaka, US. Pat. Pub. No. 2013/0251032 A1, image processing device may be typically realized as an image decoding device that decodes an image.
4.	Hannuksela et al., US 2014/0218473 A1, products for video encoding and decoding. In some embodiments diagonal inter-layer prediction is enabled by providing an indication of a reference picture

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487